DETAILED ACTION
This Office Action acknowledges the applicant’s amendment filed 4 August 2022. Claims 1-14 are pending in the application. Claims 10-14 are new.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 13 and 14 are objected to because of the following informalities:  
Regarding claims 13 and 14, the preamble states “The accumulator vessel of claim 2/13 respectively. However, claim 2 has a preamble of “The pressure vessel of claim 1”. It appears that the preamble of claims 13 and 14 should state “The pressure vessel of…” since the claims are directed towards a pressure vessel..
Appropriate correction is required.

Claim Rejections - 35 USC § 103
Claims 1-3, 5, 6 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wada (JP 2015158243), in view of Showa (JP 62-183199).
Regarding claim 1, Wada teaches a pressure vessel (figure 1, reference 10) comprising: a cylinder portion (figure 1, reference 1) defining an accumulator chamber therein (figure 1, inside reference 1); a screwable portion (figure 1, reference 20) arranged inside at least one of both end portions of the cylinder portion (figure 1, reference 20), an outer peripheral portion of the screwable portion being screw-threaded into an inner peripheral portion of the cylinder portion (figure 1 and 2, reference 20A); a lid portion (figure 1, reference 25) arranged at a position closer to the accumulator chamber than the screwable portion (figure 1: the lid 25 is in direct contact with the accumulator chamber while the screwable portion 20 is located outside lid portion and chamber) and comprising a pressure receiving surface facing the accumulator chamber (figure 1 and 2, near 25a); and a reinforcing ring fitted to an outer peripheral surface of the cylinder portion (figure 1, reference 30), the reinforcing ring covering a portion of the outer peripheral surface corresponding to a part of a screw-threaded portion of the cylinder portion and the screwable portion along an axial direction of the cylinder portion (figure 1, reference 30).
Wada does not explicitly teach the reinforcing ring covering a portion of the outer peripheral surface corresponding to an entirety of a screw-threaded portion of the cylinder portion and the screwable portion along an axial direction of the cylinder portion. However, Showa does teach the reinforcing ring (figure 2, reference 4) covering a portion of the outer peripheral surface (figure 2, reference 1 and 2) corresponding to an entirety of a screw-threaded portion of the cylinder portion and the screwable portion along an axial direction of the cylinder portion (figure 2, reference 3: reinforcing wall 4 covers the screw threaded portion 3).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the pressure vessel of Wada to include the reinforcing ring covering a portion of the outer peripheral surface corresponding to an entirety of a screw-threaded portion of the cylinder portion and the screwable portion along an axial direction of the cylinder portion, as disclosed by Showa, because extending the reinforcing ring to cover the entirety of a screw-threaded portion of the cylinder portion and the screwable portion along an axial direction of the cylinder portion helps strengthen the end portion against strong external forces, as explained by Showa (page ¾, paragraph 4 of the translation provided by applicant on 9 July 2020).
Regarding claim 2, Wada, in view of Showa, teach all of the claim limitations of claim 1, as shown above. Furthermore, Wada teaches a seal portion (figure 1 and 2, reference 28) sealing a gap between the lid portion and the cylinder portion (figure 2, reference 25A), wherein the reinforcing ring is configured such that an end portion of the reinforcing ring on an accumulator chamber side in the axial direction is positioned at a position on the outer peripheral surface corresponding to the seal portion (figure 1: in side surface of reinforcing ring 30 is positioned on an outer peripheral surface of the accumulator chamber 1).
Regarding claim 3, Wada, in view of Showa, teach all of the claim limitations of claim 1, as shown above. Furthermore, Showa teaches the reinforcing ring (figure 3, reference 13) is configured such that an end portion of the reinforcing ring on an opposite side to the accumulator chamber in the axial direction (figure 3, reference 11) is positioned at a position on the outer peripheral surface corresponding to an end portion of the screw-threaded portion on an opposite side to the accumulator chamber (figure 3, reference 12).
Regarding claim 5, Wada, in view of Showa, teach all of the claim limitations of claim 1, as shown above. Furthermore, Wada teaches the reinforcing ring is fitted to the cylinder portion in a state of exerting a compressive stress so as to tighten the cylinder portion (figure 1, reference 30 and 1).
Regarding claim 6, Wada, in view of Showa, teach all of the claim limitations of claim 1, as shown above. Furthermore, Wada discloses the general conditions of the claimed invention except for the express disclosure of a thickness of the reinforcing ring in a radial direction of the cylinder portion is between 5% to 10% of an outer diameter of the cylinder portion. It would have been obvious to one having ordinary skill in the art at the time the invention was made to the thickness of the reinforcing ring in a radial direction of the cylinder portion between 5% to 10% of an outer diameter of the cylinder portion, since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 8, Wada, in view of Showa, teach all of the claim limitations of claim 1, as shown above. Furthermore, Wada teaches the cylinder portion has a straight tubular and cylindrical shape (figure 1, reference 1).
Regarding claim 9, Wada, in view of Showa, teach all of the claim limitations of claim 1, as shown above. Furthermore, Wada teaches a fatigue crack life is not less than 400,000 times in a case where an annular crack having a depth of 0.1 mm is assumed as an initial assumed crack in the screw-threaded portion of the cylinder portion, in fatigue crack propagation analysis according to Standard for Ultra High-Pressure Gas Equipment KHKS 0220 (2010) defined by the High Pressure Gas Safety Institute of Japan (paragraph 31: since paragraph 31 states that the lid 2 has a structure in accordance with the screwing structure of KHKS 0220 and the fatigue crack life described in the claim is a standard based on High Pressure Gas Safety Institute of Japan KHKS 0220, then this would be an inherent feature.
Regarding claim 10, Wada, in view of Showa, teach all of the claim limitations of claim 1, as shown above. Furthermore, Showa teaches the reinforcing ring is fitted to the outer peripheral surface of the cylinder portion at the at least one of both end portions of the cylinder portion (figure 2, reference 4b).
Regarding claim 11, Wada, in view of Showa, teach all of the claim limitations of claim 1, as shown above. Furthermore, modified Wada teaches an end portion of the reinforcing ring on an accumulator chamber side extends to a position corresponding to a portion separated by a predetermined distance from the seal portion to the accumulator chamber side, so that the reinforcing ring covers the portion of the outer peripheral surface corresponding to the whole of the screw-threaded portion of the cylinder portion and the screwable portion along an axial direction of the cylinder portion (figure 1, reference 30 of modified Wada: when extending the reinforcing ring to the end of the cylinder, as disclosed by modified Wada, this limitation is met since the reinforcing ring would extend along the entire length of the pressure vessel).
Regarding claim 12, Wada, in view of Showa, teach all of the claim limitations of claim 1, as shown above. Furthermore, Showa teaches the reinforcing ring is made of metal (figure 2, reference 4b and page ¾, paragraph 2 of the translation provided by applicant on 9 July 2020).

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wada (JP 2015158243), in view of Showa (JP 62-183199), as applied to claim 1 above, and further in view of Wada (JP 2017141919).
Regarding claim 4, Wada (‘243), in view of Showa, teach all of the claim limitations of claim 1, as shown above.
Wada (‘243), in view of Showa, do not explicitly teach a difference between the maximum value and the minimum value of a stress generated in the screw-threaded portion is 300MPa or less in a case where a pressure in the accumulator chamber varies within a range of 50 MPa to 82 MPa. However, Wada (‘919) does teach a difference between the maximum value and the minimum value of a stress generated in the screw-threaded portion is 300MPa or less in a case where a pressure in the accumulator chamber varies within a range of 50 MPa to 82 MPa (Table 1: Stress range for Model 1, root 3 is 213MPa which is less than 300MPa at an internal pressure of 82MPa).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the pressure vessel of Wada (‘243), in view of Showa, to include a difference between the maximum value and the minimum value of a stress generated in the screw-threaded portion is 300MPa or less in a case where a pressure in the accumulator chamber varies within a range of 50 MPa to 82, as disclosed by Wada (‘919) because these claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 7, Wada (‘243), in view of Showa, teach all of the claim limitations of claim 1, as shown above.
Wada (‘243), in view of Showa, do not explicitly teach the lid portion comprises an extending portion expanding radially outward of the cylinder portion, wherein the screwable portion comprises a recessed portion recessed radially outward, wherein the extending portion and the recessed portion abut against each other in the axial direction, and wherein an outer peripheral edge of the screwable portion on the accumulator chamber side and the lid portion are separated from each other in the axial direction. However, Wada (‘919) does teach the lid portion (figure 1, reference 2) comprises an extending portion expanding radially outward of the cylinder portion (figure 1, reference 22), wherein the screwable portion (figure 1, reference 3A) comprises a recessed portion recessed radially outward (figure 1, reference 32A), wherein the extending portion and the recessed portion abut against each other in the axial direction (figure 1, reference 22 and 32A), and wherein an outer peripheral edge of the screwable portion (figure 1, reference 3A) on the accumulator chamber side and the lid portion are separated from each other in the axial direction (figure 1).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the pressure vessel of Wada (‘243), in view of Showa, to include the lid portion comprises an extending portion expanding radially outward of the cylinder portion, wherein the screwable portion comprises a recessed portion recessed radially outward, wherein the extending portion and the recessed portion abut against each other in the axial direction, and wherein an outer peripheral edge of the screwable portion on the accumulator chamber side and the lid portion are separated from each other in the axial direction, as disclosed by Wada (‘919) because including these features allows for further sealing the pressure vessel which prevents leakage.

Allowable Subject Matter
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to the art rejections, in accordance with MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 70 USPQ2D 1827, 1834 (Fed. Cir. 2004).
	Regarding claim 1, the applicant states “Wada does not teach or suggest that that the fiber reinforced plastic 30 overlaps with the entirety of the female threaded position 1C, and therefore the structure claimed in amended claim 1 is not disclosed by Wada”. Although Wada does not explicitly teach this limitation, the combination of Wada and Showa does teach the limitation. Therefore, claim 1 remains rejected. Since claim 1 remains rejected, claims 2-9 remain rejected. Furthermore, the prior art discloses the claim limitations of new claims 10-12, as shown above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER A PAGAN whose telephone number is (571)270-7719. The examiner can normally be reached Monday - Thursday: 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVIER A PAGAN/Primary Examiner, Art Unit 3735